Citation Nr: 0930052	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with history of intermittent radiculopathy 
prior to November 20, 2008.  

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with history of intermittent radiculopathy 
from November 20, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and brother

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1968 to May 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 decision by the RO 
which, in part, denied an increased rating for lumbosacral 
strain then rated 20 percent disabling.  In March 2006, a 
hearing was held at the RO before the undersigned member of 
the Board.  The Board remanded the issue on appeal for 
additional development in June 2007 and July 2008.  

By rating action in March 2009, the Appeals Management Center 
(AMC) assigned an increased evaluation to 40 percent; 
effective from November 20, 2008, the date of a VA 
examination report showing increased disability.  38 C.F.R. 
§ 3.400(o)(2) (2008).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Prior to November 20, 2008, the Veteran's low back 
disability is manifested by chronic pain, limitation of 
flexion to 50 degrees and a total range of motion greater 
than 120 degrees without muscle spasm, guarding, abnormal 
gait or spinal contour; additional functional loss of use due 
to pain, weakness, fatigability, or incoordination to a 
degree commensurate with the criteria for a higher evaluation 
is not demonstrated.  

3.  From November 20, 2008, the Veteran's low back disability 
is manifested by pain and limitation of flexion to 30 degrees 
or less; unfavorable ankylosis of the entire spine or 
additional functional loss of use due to pain, weakness, 
fatigability, or incoordination to a degree commensurate with 
the criteria for a higher evaluation is not demonstrated.  

4.  From November 20, 2008, the Veteran's low back disability 
included additional symptomatology analogous to no more than 
mild neurological symptoms manifested by positive straight 
leg raising and diminished deep tendon reflexes in both lower 
extremities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain prior to November 20, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5295 (prior to 9/26/03).  

2.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain from November 20, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5295 (prior to 9/26/03) and 5237 
(from 9/26/03).  

3.  The schedular criteria for a separate 10 percent 
evaluation, and no greater, for right lower extremity 
neurological manifestations associated with the Veteran's low 
back disability from November 20, 2008 are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.25, 4.124a, Part 4, including 
Diagnostic Code 8520 (2008).  

4.  The schedular criteria for a separate 10 percent 
evaluation, and no greater, for left lower extremity 
neurological manifestations associated with the Veteran's low 
back disability from November 20, 2008 are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.25, 4.124a, Part 4, including 
Diagnostic Code 8520 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In the instant case, letters dated in June 2007 and July 
2008, were sent by VA to the Veteran in accordance with the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  With respect to notice under the holding in Vazquez-
Flores, the July 2008 letter notified him that he must submit 
medical evidence that showed that his disability had 
increased in severity, how it impacted on his daily 
activities employment, and included the diagnostic criteria 
for establishing a higher rating.  

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication of the 
Veteran's claim for an increased rating for his low back 
disability.  Although the letters were not sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated and a 
supplemental statement of the case (SSOC) was promulgated in 
April 2009.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate his claim, what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  The Veteran was notified of his responsibility to 
submit evidence which showed that his disability had 
worsened, of what evidence was necessary for higher 
evaluation, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The Veteran was examined by VA twice 
during the pendency of this appeal and testified at a hearing 
at the RO before the undersigned member of the Board in March 
2006.  The VA examination reports included a description of 
the Veteran's complaints, a discussion of all relevant facts 
and findings, and addressed all of the relevant criteria for 
rating the Veteran's back disability.  The VA examinations 
were comprehensive in scope and sufficiently detailed for 
rating purposes.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion concerning the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  Based on the discussion above, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield III, supra.

Given the nature of the Veteran's claim, the fact that he was 
examined by VA twice during the appeal, and was provided with 
the criteria required for a higher evaluation, the Board 
finds that a reasonable person would have generally known 
about the requirements necessary to establish a higher rating 
for his low back disability.  Accordingly, the Board finds 
that the Veteran is not prejudiced by moving forward with a 
decision on the merits at this time, and that VA has complied 
with the procedural requirements of 38 U.S.C.A. §§ 5104, 
7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, supra (finding that even though the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the evidence established that 
the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claim, and the error 
was harmless).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Factual Background

Initially, the Board notes that during the pendency of the 
Veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the Veteran's spine disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the Veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

In this case, the Veteran's claim for an increased rating for 
his low back disability was received in August 2003.  During 
the course of this appeal the regulations for rating 
disabilities of the spine were twice revised, effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) and 68 Fed. Reg. 51,454- 
458 (Aug. 27, 2003).  These changes are listed under DCs 5235 
to 5243, with DC 5243 now embodying the recently revised 
provisions of the former DC 5293 (for intervertebral disc 
syndrome (IVDS)).  The revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  In addition, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  All applicable versions of the rating 
criteria will be considered, but as noted above, the new 
criteria may only be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000.

At the time of receipt of the Veteran's claim and prior to 
September 26, 2003, the date of the second amendments to the 
rating schedule, Diagnostic Code (DC) 5295 for lumbosacral 
strain provided for a 40 percent rating for severe symptoms 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was assigned with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
assigned with characteristic pain on motion, and a 
noncompensable evaluation was assigned with slight subjective 
symptoms only.  38 C.F.R. § 4.71a, DC 5295 (effective prior 
to September 26, 2003).  

Also, prior to September 26, 2003, other potentially 
applicable rating codes, included DCs 5285 (residuals of 
vertebra fracture), 5287 (ankylosis), and 5292 (limitation of 
motion of the lumbar spine).  Under DC 5292, a 10 percent 
evaluation was assigned for slight limitation of motion, 20 
percent for moderate limitation, and 40 percent for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (effective 
prior to September 26, 2003).  Prior to the regulatory 
changes, DC 5293 provided a 40 percent rating for recurring 
attacks of severe intervertebral disc syndrome (IVDS) with 
intermittent relief; and a maximum 60 percent rating for 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).

As noted, effective September 26, 2003, the rating criteria 
applicable to diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended by VA.  These amendments included 
the changes made to the criteria used to evaluate IVDS, which 
had become effective in the previous year.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The criteria for evaluating IVDS 
were essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for IVDS was changed from 
5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS changes were 
incorporated into the September 2003 amendments and stipulate 
that IVDS (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating IVDS Based 
on Incapacitating Episodes:

A 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

38 C.F.R. § 4.71a, DC 5243 (in effect from Sept. 26, 2003).

As noted, effective September 26, 2003, VA amended its 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, to 
institute a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
DC 5237, spinal stenosis under DC 5238, degenerative 
arthritis of the spine under DC 5242, and intervertebral disc 
syndrome under DC 5243.  Under the revised criteria, 
lumbosacral strain will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2008).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2008).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520.  
An 80 percent rating is warranted for complete paralysis of 
the nerve when the foot dangles and drops and there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

When examined by VA in April 2004, the Veteran reported that 
his back hurt every day, all day long.  He denied any bowel 
or bladder incontinence and did not require use of a brace, 
but said that he did use a cane occasionally.  He could not 
lift more than 89 pounds, wash his car or stand or sit for 
more than 10 minutes, and reported flare-ups with overuse 
lasting up to three days.  On examination, curvature of the 
spine was normal with no evidence of spasm or limp.  There 
was tenderness in the left lower paravertebral region, motor 
strength was 5/5 and deep tendon reflexes were normal in the 
lower extremities.  There was some decreased sensation in the 
left lateral thigh and posterior calf, otherwise sensation 
was intact throughout the lower extremities.  Forward flexion 
was to 50 degrees, extension to 10 degrees, right and left 
lateral flexion to 20 degrees, and rotation was to 50 
degrees, bilaterally, with pain throughout all ranges of 
motion.  The examiner indicated that there was no diminution 
of motion in any modality under the DeLuca criteria (i.e., 
pain, weakness, fatigability, or incoordination).  X-ray 
studies revealed minimal osteophytosis of L4-5.  The 
impression was chronic lumbosacral strain with minimal 
osteoarthritis with intermittent radiculopathy.  

When examined by VA in November 2008, the examiner indicated 
that the claims file was reviewed and included a description 
of the Veteran's complaints and medical history.  The Veteran 
reported fecal incontinence occasionally over the past two 
years, and flare-ups two to three times a week, but denied 
any physician directed bed rest or any numbness or weakness 
in the lower extremities.  On examination, the Veteran's 
neutral position was 10 degrees to the left and 20 degrees 
forward.  There was no tenderness or spasms on range of 
motion testing with forward flexion to 20 to 30 degrees with 
extension from -20 to -15 degrees.  Right lateral flexion was 
from -10 to 10 degrees with left lateral flexion from 10 to 
30 degrees.  Rotation was to 15 degrees, bilaterally with 
pain on all movements.  There was no diminution to repetitive 
testing and straight leg raising was positive, bilaterally.  
Deep tendon reflexes were 1+ at the knees and absent at the 
ankles.  Strength was 5/5 in the right lower extremity and 5-
/5 on the left.  Sensation was normal throughout the lower 
extremities and there was no muscle atrophy.  The examiner 
indicated that there was no evidence of any additional 
functional impairment due to pain, fatigue, weakness or lack 
of endurance on repetitive use.  

The evidence of record also includes numerous VA outpatient 
notes which showed treatment for various maladies from 2004 
to 2008.  Other than an occasional reported history of low 
back pain, the records do not include any clinical findings 
or assessment concerning the Veteran's low back disability.  
The reports showed that the Veteran has several significant 
unrelated medical problems, including cardiovascular and 
circulatory problems which impact negatively on his routine 
daily activities and ability to ambulate.  The reports showed 
that the Veteran is easily fatigued and experiences dyspnea 
and dizziness walking short distances due to heart problems 
and that he has pain and weakness in his legs due to 
claudication.  As the VA outpatient notes do not reflect any 
specific treatment or findings pertaining to the Veteran's 
low back disability, further discussion of the reports is not 
necessary.  

Also of record are statements from several friends and 
relatives concerning their observations of the Veteran's 
physical limitations and the effect that his disabilities 
have on his life.  

Analysis

After review of all the evidence of record, including but not 
limited to the Veteran's contentions and the VA outpatient 
notes and examination reports, the Board finds that the 
medical evidence does not demonstrate orthopedic 
symptomatology or manifestations sufficient to warrant an 
evaluation in excess of 20 percent for the Veteran's 
lumbosacral strain prior to November 20, 2008, or to an 
evaluation in excess of 40 percent from November 20, 2008, 
under the old or the revised regulations.  As will be 
discussed below, the Board finds that the Veteran was shown 
to have additional neurological symptoms commensurate with 
mild sciatic neuropathy sufficient to warrant a separate 10 
percent evaluation for each lower extremity; effective from 
November 20, 2008, the date of VA examination showing 
increased disability.  38 C.F.R. § 3.400(o(2).  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Applying the rating criteria under DC 5295 to the clinical 
findings prior to November 20, 2008, the medical evidence did 
not reflect symptomatology sufficient for a rating in excess 
of 20 percent.  Specifically, there was no evidence of muscle 
spasm, loss of lateral motion, listing of whole spine to 
opposite side, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, or other clinical finding commensurate with the 
criteria for a rating of 20 percent or higher under DC 5295.  
Further, the objective findings did not reflect more than 
moderate, actual limitation of motion of the lumbar spine.  
The evidence showed that he retained significant motion of 
the spine in all directions with forward flexion to 50 
degrees when examined by VA in April 2004.  Thus, a rating in 
excess of 20 percent under DC 5292 is not warranted.  

As to rating the Veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  As indicated 
above, the evidence showed that the Veteran has significant 
motion of the spine, albeit, significantly reduced motion 
from November 20, 2008.  Therefore, a rating under the old 
criteria for DCs 5286 and 5289, based on ankylosis is not 
warranted at anytime during the pendency of this appeal.  

Further, there was no objective evidence of IVDS at any time 
during the pendency of this appeal.  Prior to November 20, 
2008, there was no muscle weakness, loss of muscle tone or 
bulk, muscle spasm, or any significant neurological findings 
appropriate to the site of a diseased disc.  Therefore, an 
evaluation in excess of 20 percent under the old criteria for 
IVDS is not warranted.  DC 5293.  (effective prior to 
September 26, 2003).  

Applying the clinical findings to the General Rating Formula, 
the Veteran's low back disability prior to the November 2008 
VA examination would equate to no more than a 20 percent 
evaluation.  The Veteran had good range of motion of the 
lumbar spine, no significant neurological symptomatology, and 
no additional functional impairment due to pain, fatigue on 
repetitive use, lack of endurance or incoordination.  Forward 
flexion of the thoracolumbar spine was to 50 degrees with a 
combined range of motion of more than 120 degrees.  Thus, an 
evaluation in excess of 20 percent under the General Rating 
Formula prior to November 20, 2008, is not warranted.  

Also, prior to November 2008, the evidence did not reflect 
any incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  In fact, the clinical and diagnostic findings prior 
to November 2008, did not satisfy the criteria for a rating 
of 10 percent under the revised criteria of DC 5237/5243.  
The Veteran does not claim nor does the evidence show any 
incapacitating episodes or any required bed rest due to his 
low back disability.  Thus, a rating in excess of 20 percent 
based on incapacitating episodes prior to November 20, 2008, 
is not warranted.  

From November 20, 2008, the objective findings showed a 
decrease in the Veteran's range of motion with forward 
flexion to no greater than 30 degrees.  Under the old rating 
criteria for DC 5295, such limitation of motion was 
commensurate with severe impairment and warranted a 40 
percent rating.  Under the revised criteria, a 40 percent 
evaluation is assigned when forward flexion is to 30 degrees 
or less, or there is favorable ankylosis of the entire spine.  
Applying the clinical findings to the General Rating Formula, 
the assignment of a 40 percent rating from November 2008 was 
entirely appropriate and consistent with the old and the 
revised regulations.  

As the Veteran retains significant motion of the lumbar 
spine, a rating in excess of 40 percent under the old rating 
criteria for DCs 5286 or 5289, or under the revised 
regulations based on ankylosis, is not warranted.  Further, 
the Veteran does not claim nor does the evidence show any 
incapacitating episodes or any required bed rest due to the 
low back disability as prescribed by a physician and as 
required by the rating schedule at anytime during the 
pendency of this appeal.  Therefore, a rating in excess of 40 
percent from November 2008, based on incapacitating episodes 
is not warranted.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's low back disability under the orthopedic rating 
criteria and applicable neurologic rating criteria.  

In this regard, the Board notes that there was no evidence of 
radiculopathy compatible with sciatic neuropathy on VA 
examination in April 2004, or on any of the VA outpatient 
notes prior to November 20, 2008.  Other than complaints of 
pain and limitation of motion, the objective findings did not 
show any significant neurological impairment.  While there 
was some decreased sensation on the left lateral thigh and 
posterior calf on examination in April 2008, sensation was 
intact throughout the remaining dermatomes in both lower 
extremities.  Moreover, when examined by VA in November 2008, 
sensation was intact throughout both lower extremities.  As 
there was no objective evidence of any neurological 
symptomatology associated with the Veteran's low back 
disability prior to November 20, 2008, the Board finds no 
basis to assign a separate rating for additional neurological 
impairment.  Therefore, a compensable evaluation would not be 
warranted under DC 8520 for mild incomplete paralysis of the 
sciatic nerve prior to November 20, 2008.  

However, when examined by VA in November 2008, there was 
evidence of positive straight leg raising and diminished deep 
tendon reflexes in the knees and ankles.  Sensation was 
intact throughout the lower extremities and there was no 
muscle atrophy or significant weakness.  Based on the 
findings on VA examination in November 2008, the Board finds 
that the Veteran's neurological abnormalities meet the 
criteria for evaluation for "mild" neurological symptoms.  
However, there was no evidence of foot drop or partial foot 
drop or inability to move in any plane in the lower 
extremities.  Thus, the Veteran's neurological symptomatology 
do not more nearly approximate "moderate" or "severe" 
impairment.  Resolving reasonable doubt as to whether the 
Veteran's neurologic impairment of the lower extremities 
warrants a compensable evaluation, the Board finds that a 
separate, 10 percent evaluation for each lower extremity is 
warranted under DC 8520 for mild incomplete paralysis of the 
sciatic nerve from November 20, 2008, the date of VA 
examination showing additional neurological disability.  

The Board notes that although the Veteran reported occasional 
fecal incontinence on VA examination in November 2008, there 
was no objective evidence of incontinence, nor has any 
physician related any claimed incontinence to the Veteran's 
low back disability.  Absent objective evidence of any 
associated abnormalities, such as bowel or bladder 
impairment, there is no basis for assigning a separate rating 
under Note 1.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008).  

In this regard, the question of functional loss due to pain 
and other related factors was specifically addressed by the 
examiners on the two VA examinations during the pendency of 
the appeal.  In both instances, while the Veteran had 
limitation of motion, the examiners found no additional 
functional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive use.  Further, there is no 
evidence of any significant muscle weakness or atrophy, and 
no more than mild neurological impairment referable to the 
lumbosacral spine.  The objective evidence does not show more 
than moderate to severe limitation of motion when pain is 
considered, and no objective signs or manifestations of any 
additional functional impairment.  

As noted under the Rating Schedule, the general rating 
formula provides that the rating criteria are to be applied 
with or without symptoms such as pain, stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  Other than the Veteran's report of pain, there was 
no evidence of visible behavior or adequate pathology to 
suggest that any additional functional impairment was 
commensurate with the criteria necessary for a higher 
evaluation at anytime during the pendency of this appeal.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Board notes that while the Veteran is no 
longer working, the evidentiary record showed that he took 
early retirement in 1999 because of multiple myocardial 
infarctions.  (See February 2004 outpatient note).  The 
Veteran does not claim nor does the record show any periods 
of hospitalization for his low back disability, nor is there 
any objective evidence of marked interference with employment 
due solely to the service-connected low back disability.  In 
this case, the manifestations of the Veteran's back 
disability are consistent with the schedular criteria, and 
there is no objective evidence that the manifestations of his 
low back disability are unusual or exceptional.  In sum, 
there is no indication that the average industrial impairment 
from the Veteran's low back disability would be in excess of 
that contemplated by assigned evaluation.  Therefore, 
referral of this case for extraschedular consideration is not 
in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

In light of the discussion above, the Board finds that the 
20- and 40 percent evaluations assigned for the orthopedic 
manifestations of the Veteran's low back disability, and the 
separate 10 percent evaluations for the neurological 
manifestations associated with the low back disability from 
November 20, 2008, accurately depicts the severity of the 
condition during the relevant rating periods on appeal, and 
there is no basis for higher staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  




ORDER

An evaluation in excess of 20 percent for the orthopedic 
manifestations of lumbosacral strain with history of 
intermittent radiculopathy, prior to November 20, 2008, is 
denied.  

An evaluation in excess of 40 percent for the orthopedic 
manifestations of lumbosacral strain with history of 
intermittent radiculopathy, from November 20, 2008, is 
denied.  

Entitlement to a separate 10 percent evaluation for right 
lower extremity neurological manifestations of lumbosacral 
strain with history of intermittent radiculopathy from 
November 20, 2008, is granted, subject to VA regulations 
concerning the payment of monetary benefits.  

Entitlement to a separate 10 percent evaluation for left 
lower extremity neurological manifestations of lumbosacral 
strain with history of intermittent radiculopathy from 
November 20, 2008, is granted, subject to VA regulations 
concerning the payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


